Citation Nr: 0608540	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active service in the U.S. Air Force from 
August 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for PTSD.  The veteran testified before the 
undersigned at a hearing held in December 2005.

At the above hearing, the veteran submitted additional 
evidence, along with a waiver of his right to have the RO 
consider that evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2005). 

The Board notes that a June 1994 rating decision denied 
entitlement to service connection for psychiatric disability 
other than PTSD.  The veteran is currently seeking service 
connection only with respect to PTSD, a claim which has not 
been the subject of a final rating decision.  See generally, 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence corroborating 
any claimed in-service stressor which has been linked to a 
diagnosis of PTSD.

3.  There is no diagnosis of PTSD based upon a verified 
stressor.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  The Board notes in 
passing that while this case arises from a June 2001 rating 
decision, the veteran's notice of disagreement (NOD) is date 
stamped January 2003.  In December 2003 a decision review 
officer specifically found the NOD timely, and issued a 
statement of the case in January 2004 which recognized the 
June 2001 rating decision as the action appealed.  Given that 
the RO issued a statement of the case in response to the 
above NOD of the June 2001 rating decision, and in the 
absence of any evidence to rebut the presumption of 
regularity attaching to the RO's actions, the Board finds 
that the NOD as to the June 2001 rating decision is timely.  
See Marsh v. Nicholson, 19 Vet. App. 381 (2005).

Finally, the Board finds that VA has secured all available 
pertinent evidence identified by the veteran or evident from 
the record, and conducted all appropriate development.  In 
this regard the record shows that the veteran has at various 
points reported treatment by Drs. J. Collette, P. Lewis, J. 
Woolum, and a company physician who treated him in 1957.  He 
also indicated that he received treatment in 1956 at Harlan 
Hospital.  Notably, however, the veteran reports that Harlan 
Hospital is closed, and that Dr. Lewis is deceased.  He has 
not authorized VA to obtain any medical records held by his 
employer in 1957, or from Dr. Woolum.  Nor has he authorized 
VA to obtain records from Dr. Collette, and in fact advised 
the undersigned at the December 2005 hearing that he would 
assume responsibility for submitting records from that 
physician.

The veteran also indicated at his hearing that he had been 
treated by VA since May 2004.  While no records since May 
2004 are on file, as explained in detail below there is no 
evidence of a verified stressor, and consequently no 
diagnosis of PTSD based upon a verified stressor.  The 
veteran did not indicate at his hearing or any other point 
that he has been diagnosed with PTSD based on a stressor not 
already provided to VA.  The Board consequently finds that 
remanding this case to secure recent VA treatment records for 
the veteran would impose unnecessary delay in the 
adjudication of this case, and because such would not 
establish that which is missing from his claim-evidence of a 
verified stressor-such is not warranted.

In short, the Board finds that VA's duty to assist him in 
obtaining post-service medical records in connection with 
this appeal has been fulfilled.

The Board also notes that his service medical records are not 
on file, and are presumed destroyed by a 1973 fire at the 
National Personnel Records Center (NPRC).  In January 1994 
the RO requested that the veteran submit any service medical 
records in his possession.  In March 1994 the NPRC indicated 
that no records for the veteran were available, and that his 
records could not be reconstructed through alternative 
sources.  The veteran was advised in April 1994 that his 
service medical records had been destroyed, and was requested 
to complete an NA Form 13055 to facilitate a further search 
for any records; he never completed the form or provided the 
relevant information.  In August 2000 the NPRC again informed 
VA that his service medical records could not be 
reconstructed.  The Board notes that the NPRC has been 
largely unsuccessful in locating any service personnel 
records for the veteran as well, providing only his discharge 
document and several non-pertinent documents.  In addition, 
the Westover Air Force Base and the Air Force Personnel 
Center have both essentially indicated that no records for 
the veteran are available.

In light of the above, the Board finds that further efforts 
to obtain any service medical or personnel records for the 
veteran would be futile.

The veteran's representative argues that VA has not 
undertaken adequate efforts to verify the veteran's stressors 
of witnessing body bags and body parts in connection with 
temporary duties in assisting morgue personnel at Westover 
Air Force Base.  The record reflects that the RO attempted to 
contact the Westover facility in January 2001 for 
information, but was advised that any pertinent records were 
transferred to Maxwell Air Force Base.  When the Maxwell 
facility was contacted later in January 2001, it essentially 
indicated that no records for the veteran were available.  
The RO then contacted the Air Force Personnel Center to 
verify the veteran's claimed stressor events, but was advised 
to request that information from the NPRC.  As indicated 
previously, the NPRC has been unable to provide any pertinent 
information, other than the veteran's discharge document.

The Board is unaware at this point of any alternative source 
for verifying the veteran's claimed stressor events.  
Although the representative suggests obtaining the service 
personnel records of a service comrade (Mr. [redacted]) to see if 
perhaps those records show that the veteran or Mr. [redacted] 
assisted the morgue, aside from any privacy concerns raised 
by the representative's request, the Board finds that there 
is no reasonable possibility that the requested personnel 
records would provide any useful information.  Given VA's 
efforts to assist him in verifying the stressor events at 
issue, the Board finds that no further development in this 
regard is warranted.

The record shows that the veteran has not been afforded a VA 
examination in connection with his claim.  As will be 
explained in further detail below, to warrant service 
connection for PTSD, there must at least be evidence of a 
verified stressor event upon which a diagnosis of PTSD is 
based.  In this case, the veteran's claimed stressor events 
are not verified, and a VA examination would therefore serve 
no useful purpose.  See generally, Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The Board consequently finds no basis 
to remand the case for a medical evaluation.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the June 2001 rating decision from which the current 
appeal originates.  The rating decision did, however, explain 
the criteria for establishing entitlement to service 
connection for PTSD, and further provided him with the text 
of the statutory provisions enacted by the VCAA.  Subsequent 
supplemental statements of the case advised him of the 
pertinent criteria, and as noted previously, he received VA 
correspondence in March 2004 providing him with full 
38 U.S.C.A. § 5103(a) notice.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the June 2001 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

The Board notes that the veteran has not received VCAA notice 
as to the "downstream" elements of his claims, namely the 
proper disability rating and effective date assignable in the 
event the claim is successful.  As explained below, the Board 
finds that service connection is not warranted for PTSD; the 
failure to afford him appropriate notice concerning any 
disability rating or effective date is consequently not 
prejudicial to the appellant.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006); Bernard. 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.

Factual background

The veteran's service medical records are not on file.  His 
discharge document shows he served in the military 
occupational specialty of metals processing specialist, with 
training as a welder.  He served with the "MATS" (Military 
Air Transport Service) in a squadron designated as the 1600th 
(the precise squadron designation is not discernable from the 
document). 

Private medical records for December 1992 to October 1993 
show that he reported a history of panic attacks for which he 
had used Xanax since around 1987.  He denied any history of 
alcohol abuse.

In a March 1994 statement, the veteran indicated that he 
began experiencing panic attacks in service while serving at 
the Westover Air Force Base (AFB).  He explained that he 
"helped" with casualties resulting from the Korean War at 
the time, and experienced deep feelings for his fallen 
service comrades.  He indicated that he used alcohol to cope 
with his symptoms and did not seek psychiatric treatment 
until around 1984.

In August 1999 the veteran explained that his panic attacks 
arose from his duties at the Westover AFB involving the 
unloading of corpses resulting from the Korean War, and the 
transporting of the bodies to the morgue on base.  In a 
September 1999 statement he indicated that he worked 
primarily as a welder in service, but that he performed other 
duties including unloading corpses.  He reported experiencing 
flashbacks and panic attacks associated with the latter 
duties.

In a January 2000 statement, Dr. J. Collette, the veteran's 
family physician, concluded that the appellant suffered from 
PTSD as a result of long-term duties in service involving the 
unloading of often mangled, deformed, and bloody bodies of 
casualties from Korea.

In a March 2000 statement, the veteran indicated that he was 
attached to the Military Air Transport Services at the 
Westover AFB, and performed duties there involving the 
unloading of corpses that had been placed in bodybags.  He 
explained that the bodybags where then transported to the 
morgue and prepared for shipment home, and that he would help 
load the coffins onto the air transports.  He indicated that 
during this time he developed nightmares, sleep problems, and 
a fear of dying, and felt helpless to stop the carnage.  As a 
result he abused alcohol to numb his senses.

Received from the veteran in December 2001 are documents 
purporting to be the abstract of the unit history for the 
1600 Air Transport wing for January to June 1953.  The 
documents note that mortuary services increased during the 
period due to overseas disasters, including a flood in 
England.

VA treatment records for August 2002 to September 2004 show 
that the veteran reported psychiatric complaints in August 
2002 he indicated began in connection with duties in service 
involving the unloading of bodies from planes.  He reported a 
history of alcohol use, and was diagnosed with rule out PTSD.  
In September 2002 he reported "bad dreams about the war," 
and was diagnosed (without further elaboration as to the 
basis) with PTSD.  Later in September 2002 he reported to a 
social worker that he saw corpses while working as a welder 
at the Westover AFB.

In an April 2004 statement, [redacted] indicates that he 
served with the veteran at the Westover AFB from July 1952 to 
June 1954, and that they were both welders.  Mr. [redacted] did 
not mention the presence of any bodybags or a morgue on base.

In a May 2004 statement, the veteran indicated that he did 
see the corpses inside the bodybags, and also assisted in 
bringing the bodybags to the morgue where the bodies were 
then removed.

At his December 2005 hearing before the undersigned, the 
veteran testified that he worked in service at the Westover 
AFB as a welder, but that he also was occasionally chosen to 
assist with handling corpses flown in to the base.  He was 
equivocal as to whether he had to unload and carry bodybags 
to the morgue, but he testified that he did visit the morgue 
and see mangled corpses.  He also indicated that after the 
corpses were placed back into bodybags, he would load them 
back on to a plane for further transport; he denied that any 
coffins were used.  He testified that he experienced 
psychiatric symptoms immediately after service but was first 
diagnosed with PTSD around 2001. 

Submitted at the hearing were materials provided to the 
veteran by the Air Force Historical Research Agency in 
response to his request for information concerning Westover 
AFB casualties.  The materials contain a history of the 
Westover AFB indicating that casualties were brought to the 
base hospital from 1950 to 1954.  The materials also contain 
a history of Air Transport Squadron 6 indicating that the 
unit was a component of the MATS located at the Westover AFB 
from December 1949 to 1955, and that the unit experienced a 
fatal accident in 1953 when a plane crashed on take-off (an 
event the veteran testified he did not recall).  

The materials also include an abstract of the history for Air 
Transport Group 1706 for January to June 1953, which notes 
that the 1732 Air Transport Squadron was based at the 
Westover AFB.  The materials also include a history of the 
1600 USAF Hospital for January to June 1954.  This history 
discusses the coordination between the hospital and the 
transport service for casualties who remained alive, and 
notes that the MATS was charged with aeromedical evacuation 
of sick and wounded from overseas locations.  The history 
indicates that the hospital was a debarkation facility for 
the sick and wounded.  The history indicates that the 1600th 
Air Transport Wing was responsible for the operation and 
maintenance of aircraft for air evacuation.  

The materials lastly include the history for the 1706th Air 
Evacuation Group for January to June 1953; the history 
indicates that the Group had the responsibility of 
transporting patients.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

On March 7, 2002, 38 C.F.R. § 3.304(f) was amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).  This claim does not involve any allegation of a 
personal assault.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The record reflects that the veteran has been diagnosed with 
PTSD by his private family physician, and by a VA 
psychiatrist.  The Board consequently finds that the first 
element in establishing entitlement to service connection for 
PTSD, namely a diagnosis of that disorder, is met.

Turning to whether there is credible supporting evidence that 
a claimed in-service stressor occurred, the Board first finds 
that the veteran did not engage in combat in service, and 
this is not in dispute.  Consequently, his lay statements 
alone are insufficient to establish the occurrence of an 
alleged stressor.  

The events the veteran contends caused PTSD include unloading 
and loading bodybags from/to aircraft, and seeing corpses 
while visiting the morgue at the Westover AFB in connection 
with handling the bodybags.  The Board notes that while Mr. 
[redacted]'s statement sufficiently corroborates the veteran's 
presence at the Westover AFB during a certain period of time, 
there is no evidence suggesting that the Westover facility 
even had a morgue, or that any such morgue was used in 
connection with receiving casualties from overseas locations; 
the historical materials from the 1600 USAF Hospital 
discusses in detail its role as a debarkation hospital for 
living patients (that is, patients would be received at that 
facility for a short time before being flown to other 
locations), without a single mention of serving as a 
debarkation point for corpses on their way to other 
destinations.  

Moreover, and more importantly, there is no evidence, outside 
of the veteran's statements and testimony, corroborating his 
contention that he in any event served temporary duty 
assisting in transporting corpses and visiting any morgue.  
The available service personnel records show that he was 
trained and served as a welder, and not in any other 
capacity.  Nor is there any indication from the history of 
the 1600 USAF Hospital that there was a shortage of personnel 
required to handle any casualties.  The Board also points out 
that Mr. [redacted] did not mention any duties performed by the 
veteran or himself outside of welding.

The Board additionally finds that the veteran has been 
inconsistent in his account of his duties, and that this 
inconsistency undermines the credibility of his testimony.  
For example, while he earlier indicated that he saw the 
bodies while unloading them from the planes, at his hearing 
he indicated that he did not see any corpses until after the 
bodybags arrived at the morgue.  He was also equivocal at his 
hearing as to whether he in fact did unload bodybags from 
arriving planes.  In addition, while he previously indicated 
that he would load coffins containing the corpses onto planes 
when the bodies were ready for flight to their final 
destinations, at his hearing he specifically indicated that 
coffins were never used.  The Board notes that he has also 
been inconsistent in reporting his medical history, currently 
indicating that he used alcohol since service to alleviate 
psychiatric symptoms, but denying to his private examiners in 
1992 (before filing his PTSD claim) that he had any history 
of alcohol abuse.  

The Board finds that the inconsistencies described above are 
material, and that his statements and the testimony he 
offered at his recent hearing lack credibility. 

In short, there is no evidence on file which tends to 
corroborate the veteran's account of his service stressors.  
The Board accordingly finds that he has not satisfied the 
next element in establishing service connection for PTSD, 
namely credible supporting evidence that the claimed in-
service stressor actually occurred.

The Board recognizes that the veteran has been diagnosed by 
two physicians with PTSD, one of which clearly related the 
diagnosis to military service, and the other which impliedly 
related the diagnosis to service.  Notably, however, those 
diagnoses are based upon an unsubstantiated military history 
provided by the veteran (as discussed in detail above).  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g., Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

As noted previously, service connection for PTSD requires, 
inter alia, credible evidence that a stressor supporting a 
diagnosis of PTSD occurred.  In this case, there is no such 
credible supporting evidence.  The veteran's claim for 
service connection for PTSD is therefore denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


